DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed on 19 January 2021
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjier et al., US Patent Application Publication 2003/0046173 A1 (“Benjier”) in view of Mulukutla et al., US Patent Application Publication 2011/0238461 A1 (“Mulukutla”) and LINDBO et al., US Patent Application Publication 2017/0323250 A1 (“Lindbo”).

As per Claims 1 and 11 regarding “a system and method for fulfilling orders and configured to retrieve operational data concerning a plurality of retail locations in the fulfillment network” Benjier in at least the ABSTRACT discloses a system and method for using the stock of one physical store, selected from among a plurality of physical stores for fulfilling a customer order.
Regarding “receiving an order comprising at least one item for delivery to an address” Benjier in at least paragraphs 6-9 discloses selecting the store, having the product and closest to the customer’s address.
Regarding “partition the order into at least one suborder comprising at least one item” Benjier in at least the ABSTRACT and paragraphs 8 and 9 further discloses successfully retrieving a product and shipping to a customer.  Products which are not successfully retrieved, their order is sent to another store for fulfillment and the store’s inventory is updated.
Regarding “forecast the demand for the at least one item for a plurality of retail locations in the fulfillment network” Benjier does not specifically disclose forecasting product demand however, Mulukutla in at least the ABSTRACT and paragraphs 8 discloses a system and method that forecasts product demand for various retail store entities.  It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results, the well-known elements of Benjier product fulfillment system with the equally well-known system and method of Munukutla that forecasts product demand for a plurality of retail stores.
Regarding “selecting, a retail location in the fulfillment network for fulfilling the at least one item in part on the operational data and the forecasted demand and transmit at least one item from the order to the selected retail location for fulfillment” Benjier in at least the ABSTRACT and paragraphs 8 and 9 further discloses successfully retrieving a product and shipping to a customer.  Products that are not successfully retrieved, their order is sent to another store for fulfillment and the store’s inventory is updated.  Benjier does not specifically disclose “forecasted demand” however; Mulukutla in at least the ABSTRACT and paragraphs 8 discloses a system and method that forecasts product demand for various retail store entities.  
Regarding “wherein the operation data is at least one of the number of employees at the retail location, the inventory of the at least one suborder item present at the retail location, the shipping rate card of the retail location, the return policies of the retail location, the business hours of the retail location and pick decline estimation for the retail location” Benjier in at least paragraph 8 discloses verification that the ordered item is found in the inventory of a local store.
Regarding “the operational data comprising the number of employees at the retail location.”  Benjier and Mulukutla do not disclose this limitation however, Lindbo in at least paragraphs 193-202 discloses determining the number of employees at each facility and each shift.
It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results, the well-known elements of Benjier product fulfillment system and the equally well-known system and method of Munukutla that forecasts product demand for a plurality of retail stores with Landbo which determines the number of employees at each facility to handle the demands of each facility.

As per Claim 2 which depends from Claim 1 regarding “further comprising a data source comprising the operational data concerning a plurality of retail location in the fulfillment network” Benjier in at least Fig.2 and paragraphs 20-22 discloses checking the computerized inventory of the various stores.

As per Claim 3 which depends from Claim 1 regarding “wherein the at least one computer is further configured to calculate at least one delivery factor based on the address and at least one of the retail locations, and wherein selecting, for at least one item from the order, a retail location for fulfilling the at least one item in the order is also based in part on the at least one delivery factor selected from the group consisting of delivery time and delivery cost,” Benjier in at least paragraphs 19-20, 25 and 34 discloses offering the customer various pickup and delivery options (i.e. delivery time and cost).
Regarding “wherein the at least one delivery factor is selected from the group consisting of delivery time and delivery cost” Benjier in at least paragraph 20 discloses offering a customer a delivery factor based on delivery time.

As per Claim 4 which depends from Claim 3 regarding “wherein the selection of the retail location based on the forecasted demand weight the forecasted demand for the at least one suborder item at the selected retail location against the weight of the operational data or the at least one delivery factor” Benjier does not specifically disclose “forecasted demand” however; Mulukutla in at least the ABSTRACT and paragraphs 8 discloses a system and method that forecasts product demand for various retail store entities. Mulukutla does not specifically disclose “the use of a weighting factor” however; Mulukutla in at least paragraphs 8-9, 16-17 and 28-29 further discloses adjusting anticipated sales of the sales forecast based on various sales anomalies, trends and anticipated events.  It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results, the well-known elements of Benjier product fulfillment system with the equally well-known system and method of Mulukutla that forecasts product demand for a plurality of retail stores.

As per Claim 5 which depends from Claim 1 regarding “wherein forecasting the demand for the at least one suborder item for a plurality of retail locations comprises:  retrieving historical demand for the at least one suborder item for a retail location selected from the plurality of retail locations; computing an average of the retrieved historical demand data, and using the average as a forecast of the demand for the at least one item from the order for the selected retail location” Benjier does not disclose “forecasting demand” however, Mulukutla in at least paragraphs 19-24, 38, 91, 94, 96, 100 and 101 discloses retrieving historical data for a product hierarchy.  .  It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results, the well-known elements of Benjier product fulfillment system with the equally well-known system and method of Mulukutla that forecasts product demand for a plurality of retail stores.

As per Claim 6 which depends from Claim 5 regarding “further comprising a data store containing historical demand data for the plurality of retail locations, the historical demand data selected from the group consisting of purchase data, inventory data and web browsing transactions” Benjier does not disclose this limitation, however Mulukutla in at least paragraph 91 discloses an “online transaction processing database system” holds all data related to the forecasting and execution such as historical point of sale, events (promotions), weekly forecasts, daily forecasts, alerts, item master and site master (see also paragraphs 88-102).

As per Claim 7 which depends from Claim 1 regarding “wherein the at least one computer is further configured to specify the shipment method in connection with the transmission of at least one item to the selected retail location” Benjier in at least paragraphs 19 and 20 discloses that when the product is not available at local stores the virtual store would handle delivery through fulfillment location normally used by the virtual store 29.

As per Claim 8 which depends from Claim 1 regarding “wherein the at least one computer is configured to:  receive instructions from an operator prioritizing at least one factor; and selecting at least one item from the order, a retail location for fulfilling at least one item is also based at least in part on the at least one priority factor, wherein the at least one priority factor is selected from the group of forecasted in-store demand, delivery time, delivery cost, the number of items from the order and pick decline” Benjier in at least paragraph 20 discloses offering a list of available delivery options, such as: (1) ground delivery, 2/ two-day delivery, 3) next-day delivery, 4) local store pick-up, or 5) same-day local delivery from customer’s local store.

As per Claim 10 which depends from Claim 1 regarding “wherein the at least one computer is further configured to eliminate at least some of the retail locations from the plurality of retail locations based on the ability of the retail location to meet a specified criterion prior to selecting a retail location for fulfilling the order” Benjier in at least in at least paragraph 22 discloses using some pre-established rules to select the store best suited to meet the customer’s needs.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjier et al., US Patent Application Publication 2003/0046173 A1 (“Benjier”) in view of Mulukutla et al., US Patent Application Publication 2011/0238461 A1 (“Mulukutla”) and LANDBO, US Patent Application Publication 2017/0323250 A1 (“Landbo”) as applied to Claim 1 and further in view of Grendel et al., US Patent Application Publication 2005/0197913 A1 (“Grendel”).

As per Claim 9 which depends from Claim 1 regarding “wherein the pick decline estimation for a retail location is derived from historical pick decline data for that location” Benjier, Mulukutla and Landbo do not disclose this limitation however; Grendel does not specifically disclose “pick decline” per se however; Grendel in at least paragraphs 8-9, 34, 64, 69, 94 discloses rules which enable providing an acceptance or a rejection of a purchase order based at least partially on a budget portion of the current order period.  It would have been obvious, at time of the invention, to one of ordinary skill to modify the combination of Benjier, Mulukutla and Landbo with the well-known elements of Grendel’s rules for rejecting / accepting purchase orders with the motivation to meet any budget constraints (Grendel, paragraph 3). 

Claims 12-20 have limitations similar to the claims above and are rejected in a similar manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for fulfilling orders from a plurality of retail location based on the availability of an item at one of the retail location wherein the selection of the retail location is based in part on operational data and forecasted demand.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on the operational data of each retail location in the fulfillment network.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on calculating at least one delivery factor based on the address of the retail location, wherein the delivery factor is selected from the group consisting of delivery time and delivery cost.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on selecting the retail location based on the forecasted weighted demand for an item from an order wherein the selected retail location is against the weight of the operational data or the at least one delivery factor.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on forecasting the demand for one item from an order for a plurality of retail location comprises retrieving historical demand for the item, computing an average of the retrieved historical demand data and using the average as a forecast of the demand for the one item from the order for the selected retail location.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are further comprising a data store containing historical demand data for the plurality of retail locations, the historical demand data selected from the group of purchase data, inventory data, and web browsing transactions.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to specifying the shipment method in connection with the transmission of the one item from the order to the selected retail location.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving instruction from an operator prioritizing at least one factor, wherein selecting a retail location for fulfilling the one item from the order is also based in part one the at least one priority factor, selected from the group of forecasted in-store demand, delivery time, delivery cost, the number of item from the order and pick decline.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on wherein the pick decline estimation for a retail location is derived from historical pick decline data for that location.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to instruction when executed eliminate some of the retail location based on their ability to meet a specified criterion prior to selecting a retail location for fulfilling t least one item from the order.

Claims 11-16 are similar to the claims above and represent the instructions for implementing Claim 1-10 above.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for fulfilling orders from a plurality of retail location based on the availability of an item at one of the retail location wherein the selection of the retail location is based in part on operational data and forecasted demand.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on calculating at least one delivery factor based on the address of the retail location, wherein the delivery factor is selected from the group consisting of delivery time and delivery cost.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on selecting the retail location based on the forecasted weighted demand for an item from an order wherein the selected retail location is against the weight of the operational data or the at least one delivery factor.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,126,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are based on forecasting the demand for one item from an order for a plurality of retail location comprises retrieving historical demand for the item, computing an average of the retrieved historical demand data and using the average as a forecast of the demand for the one item from the order for the selected retail location.

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687